Citation Nr: 0605587	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  03-05 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to an increased evaluation for a low back 
disability currently evaluated as 40 percent disabling on the 
basis of lumbosacral strain, 20 percent disabling on the 
basis of L5-S1 right sciatic neuropathy; and 10 percent 
disabling on the basis of sciatica of the left lower 
extremity.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1952.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2000 decision by the RO which 
confirmed and continued a 20 percent disability rating for 
lumbosacral strain with right sciatic neuropathy.  The 
veteran perfected his appeal as to this issue of an increased 
rating for a lumbosacral strain.  In a January 2003 decision, 
the RO increased the veteran's disability rating for 
lumbosacral strain to 40 percent.  In addition, the RO 
granted service connection for L5-S1 right sciatic neuropathy 
and awarded a 20 percent disability evaluation, effective 
September 23, 2002; and granted service connection for 
sciatica of the left lower extremity and awarded a 10 percent 
disability evaluation, effective September 23, 2002.

The veteran subsequently expressed disagreement with the 
January 2003 rating decision.  The RO issued a statement of 
the case in April 2004, but the record does not reflect that 
the veteran has perfected an appeal by submitting a 
substantive appeal as to the issues of increased ratings for 
L5-S1 right sciatic neuropathy and for sciatica of the left 
lower extremity.  However, the veteran's low back disability 
claim on appeal has included complaints and contentions with 
respect to both orthopedic and neurologic symptomatology.  
While the veteran has not appealed the RO's grant of service 
connection for L5-S1 right sciatic neuropathy and sciatica of 
the left lower extremity, the Board considers these issues as 
a part of the veteran's overall increased rating claim for 
his low back disability.  As such, the Board will 
additionally consider the issues as being on appeal.

In February 2005, the Board granted a motion by the veteran's 
representative to advance this case on its docket.

The issue of entitlement to a total rating based upon 
individual unemployability due to service-connected 
disabilities is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran is in receipt of the maximum rating for 
lumbosacral strain and does not have ankylosis of the lumbar 
or thoraco lumbar spine.  

2.  The veteran has pronounced intervertebral disc syndrome 
with characteristic pain and demonstrable muscle spasm and 
other neurological findings compatible with sciatic 
neuropathy.  

3.  The neuropathy of both legs is manifested by moderately 
severe incomplete paralysis.

4.  There is no evidence of muscle atrophy of the lower 
extremities, complete paralysis of the sciatic nerve, loss of 
active movement of the muscles below the knee, or weakened 
flexion of the knee.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation excess of 40 percent for 
lumbosacral strain or for the orthopedic component of the 
service-connected lumbosacral strain, is not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293, 5295, 
5237, 5243 (2002, 2003, 2005).

2.  The criteria for a disability evaluation of 20 percent 
for service-connected L5-S1 right sciatic neuropathy of the 
right leg have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.124a, 
Diagnostic Code 8520 (2005).

3.  The criteria for a disability evaluation of 40 percent 
for service-connected sciatica of the left lower extremity 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.124a, Diagnostic 
Code 8520 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the 38 U.S.C.A. § 5103(a) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b)(1) (2005).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has satisfied the notification requirements of the VCAA.  
The January 2003 and April 2004 statements of the case, April 
2005 and September 2005 supplemental statements of the case, 
and January 2002, November 2003, February 2004, and June 2005 
letters, gave the veteran notice of the evidence necessary to 
substantiate his claim on appeal.  

The evidence development letters dated in January 2002, 
November 2003, and June 2005 also advised the veteran of what 
evidence he was responsible for providing and what evidence 
VA would undertake to obtain.  The veteran was not explicitly 
told to submit all evidence in his possession.  The January 
2003 statement of the case, however contained the provisions 
of 38 C.F.R. § 3.159(b), noting that the veteran would be 
advised to submit relevant evidence in his possession.  

Although some of the notice in this case was provided after 
the initial denial, the Court has held that delayed notice 
will not ordinarily prejudice a claimant, and even that a 
sufficient remedy for inadequate notice was for VA to ensure 
that the notice was given after the initial denial.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).   

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.  38 U.S.C.A. § 5103A(b), (c).  

Factual Background

Private treatment records from Dr. Ercolino, dated from 2000 
to 2004, noted complaints of severe low back pain, which 
radiated down the veteran's legs and had existed for several 
years.

A September 2000 VA examination report showed the veteran was 
able to flex the thoracolumbar spine to 65 degrees with pain 
from 45 to 65 degrees, extend the spine to 15 degrees with no 
significant pain, and lateral bend the spine to the left and 
right to 30 degrees with no significant pain.

Sensory examination of the lower extremities, revealed 
decreased sensation to the left lateral thigh and the lower 
leg on the lateral aspect.  Motor examination was 4+/5 
throughout the lower extremities and straight leg raising was 
negative.  He noted pain in the left buttock with left hip 
range of motion.  Reflex testing showed bilateral knee jerk 
reflexes were 2+, right ankle jerk was absent, and the left 
ankle jerk was 1+.  

The diagnoses were lumbosacral strain with right sciatic 
neuropathy and degenerative arthritis of the lumbosacral 
spine with evidence of sciatica of the left lower extremity.

A VA X-ray study of the lumbar spine, performed in 
conjunction with the above examination, presented evidence of 
degenerative arthritis and disc space narrowing at the L5-S1 
region.  Also noted was osteophyte formation about the 
anterior aspect of the vertebral bodies at multiple levels as 
well as degenerative changes and sclerosis about the facet 
joints on the oblique views at multiple levels.  

The evidence includes treatment records from the Northport VA 
Medical Center (VAMC) dated from 2001 to 2005 which describe 
the treatment the veteran has received over time for various 
health problems, including back complaints.

Private magnetic resonance imaging (MRI) testing of the 
veteran's lumbosacral spine was completed in December 2002.  
The diagnostic impression noted lumbar spondylosis with 
extensive disc space narrowing at L5-S1 and moderate 
narrowing in L2-3 and L3-4.

February 2003 VA MRI testing showed mild central canal and 
mild bilateral neural foraminal stenosis at L2-L3 and L3-L4; 
severe central canal, moderate bilateral neural foraminal 
stenosis at L4-L5 with superimposed central disc herniation 
effacing the ventral aspect of the thecal sac; and severe 
central canal with severe bilateral neural foraminal 
stenosis.

A November 2003 VA examination report showed that as far as 
the veteran's posture, his abdomen protruded, his left 
shoulder was slightly higher than his right shoulder, and his 
left pelvis was slightly lower than the right pelvis.  He was 
able to flex the lumbar spine to 25 degrees, extend the spine 
to 15 degrees, left and right lateral flex the spine to 30 
degrees, and left and right lateral rotate the spine to 40 
degrees.  He complained of pain in range of motion in all 
directions.

Straight leg raising was positive bilaterally.  Range of 
motion of both lower extremities was decreased secondary to 
tightness from pain which radiated from the back to the legs.  
Some tenderness around the lumbar paraspinal muscles was 
noted bilaterally.  

Sensory examination showed slight decreased sensation to 
light touch on L5-S1 distribution on the right lower 
extremity.  Deep tendon reflexes showed bilateral  knee jerk 
and bilateral knee reflexes were 2+, and 1+ on bilateral 
ankle reflexes.  The diagnosis was chronic back pain 
syndrome.  

A February 2005 VA examination noted that the veteran's gait 
was slow and antalgic.  He complained of low back pain while 
walking with pain in his legs and numbness in his feet.  He 
also complained of a tingling sensation in his feet.  No 
gross atrophy or spasm was noted.  Tenderness to palpation of 
the left paraverterbal region at approximately the L3-L5 
level was noted.  Range of motion of the lumbosacral spine 
showed forward flexion to 45 degrees with the onset of pain 
at 40 degrees, extension was to 5 degrees with pain at a 
neutral position or 0 degrees increased pain on 
hyperextension to 5 degrees, lateral bending was 15 degrees 
to the left, and 10 degrees to the right with complaints of a 
pulling sensation in the left paralumbar region.  Repetitive 
range of motion showed the veteran unable to perform 
repetitive range of motion due to stated pain.  Straight leg 
raising was to 45 degrees on the right, and 20 degrees on the 
left with complaints of low back pain.  Deep tendon reflexes 
showed patellar reflexes were 2+ with reinforcement and 
Achilles reflexes were trace bilaterally, also with 
reinforcement.

The examiner referenced a computer aided topography (CAT) 
scan which was performed in August 2001 and noted that the 
diagnostic impression at that time was diffuse multilevel 
degenerative changes of the vertebra and disk with severe 
central spinal canal stenosis at L2-3, L3-4, L4-5, and L5-S1.  
Spurring and degenerative changes were most marked at L5-S1.

The diagnoses were chronic low back syndrome and diffuse 
multilevel degenerative changes with severe central spinal 
canal stenosis at L2-3, L3-4, L4-5 and L5-S1.

In February 2005 the veteran underwent a VA neurological 
examination.  In regards to the veteran's lower extremities; 
he had decreased range of motion bilaterally in his hips, 
left worse than the right.  Straight leg raising was to 45 
degrees on the right and 20 degrees on the left.  At higher 
ranges of motion, the veteran complained of severe pain.  The 
right lower extremity had full strength, but a give-way 
weakness was present in the right hip.  Left lower extremity 
strength was 5-/5 with an added give-way weakness, quadriceps 
were 5/5, hamstrings were 5/5, dorsiflexion was 5-/5, 
extensor hallucis longus was approximately 4/5, and plantar 
flexion was 5/5.  

Deep tendon reflexes showed flexors were intact in the upper 
extremities bilaterally.  Lower extremities showed the 
patella was trace to 1+ on the left and 2+ on the right.  As 
far as ankle jerk, the veteran was trace on the right and 
absent on the left.  

He had a decrease in sensation to pinprick and soft touch on 
the left lower extremity in multiple nerve distributions from 
the hip to the top of the midthigh to the toe.  The right 
lower extremity was intact to pinprick.  Vibration sense was 
intact in the lower extremities.  There was bilateral 
moderate to severe decrease at the toes, moderate decrease at 
the ankles, but no asymmetry.

The diagnosis was lumbosacral radiculopathy affecting the 
left lower extremity.  The examiner noted a decrease in 
reflexes on the left lower extremity and weakness, mostly due 
to pain.  He indicated that there were no signs of back 
strain and spasm with sciatic nerve damage.      

A July 2005 VA examination noted an antalgic gait which 
impaired walking and impaired standing.  Left spinal muscle 
spasm was noted.  Moderate lumbar flattening was noted as 
well as mild lumbar lordosis.  He had normal posture and no 
ankylosis of the spine was found.  Limitation of motion 
testing was not performed because the veteran indicated that 
he was in too much pain to move.  The diagnosis was spinal 
stenosis which resulted in low back pain.  On deep tendon 
testing, knee jerks were "1+," and ankle jerks were "0."


II.  Laws and Regulations
 
Disability evaluations are determined by application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A.§ 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
An evaluation of the level of disability present also 
includes consideration of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
symptoms on the functional abilities.  38 C.F.R. § 4.10. 

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7 (2005).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994), that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  Subsequently, the 
Court has held that the above rule is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  At 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2005), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, or incoordination.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995)

As discussed below, VA altered the criteria for rating back 
disabilities twice during the course of this appeal.

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 
1 Vet. App. 308 (1991), that the version most favorable to 
the claimant be applied when there has been a change in 
rating criteria has been overruled to the extent that it 
conflicts with authority established by the Supreme Court and 
United States Court of Appeals for the Federal Circuit); see 
also VAOPGCPREC 7-2003.

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods. 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Bernklau v. Principi, 291 F.3d 795, 
804 (Fed. Cir. 2002); Dyment v. Principi, 287 F.3d 1377, 1385 
(Fed. Cir. 2002).

The Court has held that the law "precludes an effective date 
earlier than the effective date of the 
liberalizing...regulation," but the Board must, nonetheless, 
still adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation."  DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, the Board 
has the duty to adjudicate the appellant's claim under the 
old regulation for any period prior to the effective date of 
the new diagnostic codes, as well as under the new diagnostic 
code for the period beginning on the effective date of the 
new provisions.

A liberalizing law will generally be held to have no 
retroactive effects.  VAOPGCPREC 7-2003.  Thus if the veteran 
could receive a more favorable result under the new rating 
criteria it would not have a retroactive effect, and could be 
applied from its effective date.

Under the criteria in effect prior to September 23, 2002, a 
10 percent rating was assigned for mild symptoms of 
intervertebral disc syndrome.  A 20 percent rating was 
assigned for moderate intervertebral disc syndrome, with 
recurring attacks.  Severe intervertebral disc syndrome, with 
recurring attacks, with intermittent relief, warranted a 40 
percent evaluation.  A 60 percent rating was warranted for 
symptoms of intervertebral disc syndrome if pronounced and 
resulting in little intermittent relief; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc.  38 C.F.R. § 4.71, Diagnostic Code 
5293 (2002).

Effective September 23, 2002, the provisions of Diagnostic 
Code 5293 were altered so that intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least one week, but less than 2 weeks, during the past 12 
months a 10 percent rating will be assigned.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating is warranted. Incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months warrants a 40 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

The notes following Diagnostic Code 5293 define an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  

The notes following Diagnostic Code 5293 further provide 
that, when evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes; 
and evaluate neurologic disabilities separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  

Where intervertebral disc syndrome is present in more than 
one spinal segment, and provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  

Prior to September 26, 2003, Diagnostic Code 5292 provided 
that slight limitation of motion in the lumbar spine warrants 
a 10 percent evaluation.  Moderate limitation of motion of 
the lumbar spine warrants a 20 percent rating and a 40 
percent rating is warranted for severe limitation of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).

Prior to September 26, 2003, Diagnostic Code 5295 provides a 
maximum disability rating of 40 percent for severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with Osseo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

The newest rating criteria, effective September 26, 2003, 
provide for rating the veteran's low back disability under 
criteria contained in the General Rating Formula for Diseases 
and Injuries of the Spine as follows:

(For diagnostic codes 5235 to 5243 unless 
5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes): With or 
without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in 
the area of the spine affected by 
residuals of injury or disease.  Under 
the revised criteria a 100 percent 
scheduler evaluation is assigned if there 
is unfavorable ankylosis of the entire 
spine.  A 50 percent rating is assigned 
if there is unfavorable ankylosis of the 
entire thoracolumbar spine.  A 40 percent 
rating is assigned if there is 
unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine.  

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation. The 
normal combined range of motion of the 
cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees. The 
normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2). Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2005).

The September 26, 2003 changes left intact the criteria for 
rating intervertebral disc disease, but renumbered the 
diagnostic code for that disability from 5293 to 5243.

Neurologic disability is evaluated on the basis of nerve 
paralysis, partial paralysis, neuritis or neuralgia in 
proportion to the impairment of motor or sensory function.  
38 C.F.R. §§ 4.120-4.124a (2005).

Analysis

Under the oldest version of applicable rating criteria, the 
veteran is in receipt of the highest schedular rating 
available for limitation of motion or lumbosacral strain.  
Diagnostic Codes 5292, 5295.

The veteran cannot be assigned separate ratings under 
Diagnostic Codes 5292 and 5295 for the period prior to 
September 26, 2003.  That is because the criteria for a 40 
percent rating under Diagnostic Code 5295 include marked 
limitation of motion - the same criteria for a 40 percent 
rating under Diagnostic Code 5292.  He cannot be compensated 
twice for the same symptomatology, so one rating is 
appropriate.  38 C.F.R. § 4.14.

A higher evaluation under the old criteria (other than for 
intervertebral disc disease) would require complete bony 
fixation or unfavorable ankylosis under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5286, 5289 (2003).  

The veteran reportedly has pain throughout the range of back 
motion, and thus would be entitled to the highest rating for 
limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  
However, the provisions relating to functional factors are 
not for consideration where, the veteran is in receipt of the 
highest rating based on limitation of motion and a higher 
rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 
80, 84-5 (1997).

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86.).  In this case, 
notwithstanding pain, the veteran retains significant motion 
in the spine, and thus does not have ankylosis.  His ability 
to move the spine belies a finding that he has complete bony 
fixation.

Under the newest criteria for evaluating disorders of the 
spine, the only basis for awarding an evaluation in excess of 
40 percent is if the service-connected disability is 
manifested by unfavorable ankylosis of the spine.  However, 
repeated physical examination and diagnostic studies have 
failed to reveal any evidence of either favorable or 
unfavorable ankylosis.  Although the February 2005 VA 
examination revealed evidence of limitation of motion in the 
lumbosacral spine, physical examination, X-rays, and other 
diagnostic studies have not shown evidence of ankylosis of 
the spine.  The most recent examination contains a specific 
finding that there was no ankylosis.  Thus, the preponderance 
of the evidence is against an increased schedular evaluation 
for the orthopedic component of the disability under the old 
or new rating criteria.

The Board has also considered whether an increased rating may 
be available under the alternative criteria for rating 
intervertebral disc syndrome based on incapacitating 
episodes.  However, the veteran's treatment records and VA 
examination are negative for any suggestion that a physician 
has prescribed bed rest as treatment for the service-
connected back disorder.  In addition, the veteran has never 
reported having been prescribed bed rest due to his service-
connected disability.  Therefore, the Board finds that the 
preponderance of the evidence is also against granting an 
increased rating based on incapacitating episodes under the 
newest versions of Diagnostic Code 5293 or 5243.

The medical evidence shows that the veteran's service-
connected back disability is manifested absent ankle jerks 
and other symptoms appropriate to a diseased disc.  The 
criteria for a 60 percent rating based on profound 
intervertebral disc disease under the former Diagnostic Code 
5293 are met.  

The remaining question is whether the veteran would receive a 
higher evaluation if his orthopedic and neurologic 
disabilities were separately rated under newer versions of 
the rating criteria.  

Increased Rating for Right and Left Sciatica

The separate disability ratings of 20 percent for L5-S1 right 
sciatic neuropathy and 10 percent for sciatica of the left 
lower extremity have been awarded under the provisions of 38 
C.F.R. Part 4, DC 8520.  

Evaluation under the earlier criteria for intervertebral disc 
syndrome, which was discussed above, encompassed the 
neurological manifestations in the rating criteria.  Thus, a 
separate evaluation prior to September 23, 2002 would violate 
the rule against pyramiding.  See 38 C.F.R. § 4.14 (2005).

Under DC 8520, pertaining to paralysis of the sciatic nerve, 
mild incomplete paralysis warrants a 10 percent disability 
rating, moderate incomplete paralysis warrants a 20 percent 
rating, moderately severe incomplete paralysis warrants a 40 
percent disability rating, and severe incomplete paralysis 
with marked muscular atrophy warrants a 60 percent disability 
rating.  An 80 percent disability rating is warranted for 
complete paralysis, where the foot dangles and drops, there 
is no active movement possible of the muscles below the knee, 
and flexion of the knee is weakened or (very rarely) lost.  
See 38 C.F.R. § 4.121a, DC 8520 (2005).

Sciatica of the left lower extremity

On VA examination conducted in February 2005, the veteran 
complained of pain and numbness which radiated down to his 
heels and reported difficulty with walking.  Objective 
findings such as decreased range of motion, decrease in 
sensation, absent ankle jerk and patella reflex 1+ were 
noted.  

Guidance in evaluating the extent of the neurologic 
impairment is provided by 38 C.F.R. § 4.123 (2005).  That 
regulation envisions that neuritis characterized by loss of 
reflexes, muscle atrophy, sensory disturbance and constant 
pain, at times excruciating will be evaluated as at most 
severe incomplete paralysis.  Where these specific organic 
limitations are not present the maximum rating will be for 
moderate incomplete paralysis.  The specific criteria of DC 
8520 would preclude a severe rating because there is not 
marked atrophy.  

The veteran does have some of the organic impairment 
described in 38 C.F.R. § 4.123, namely loss of reflexes, 
sensory disturbance and constant pain.  Accordingly, his 
disability approximates the criteria for a rating based on 
moderately severe incomplete paralysis.  A 40 percent rating 
is therefore warranted.  As just noted, there is no evidence 
of atrophy, such as would be required for an evaluation in 
excess of 40 percent.

L5-S1 right sciatic neuropathy

Much of the analysis referable to the left sciatica is also 
applicable to the right sciatic nerve disability.  It is 
manifested by lost reflexes, sensory disturbance and reported 
constant pain.  Atrophy has not been reported.  Accordingly, 
it warrants an evaluation of 40 percent on the basis of 
moderately severe incomplete paralysis.

Conclusion

While the veteran meets the criteria for a 60 percent 
evaluation under the oldest version of DC 5293, he receives a 
higher evaluation if he receives a 40 percent evaluation for 
the orthopedic component of his disability and separate 40 
percent evaluations for the neurologic components of that 
disability under the newer versions of the rating criteria.  
38 C.F.R. § 4.25.

Extraschedular Consideration

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  In this case the veteran has 
claimed entitlement to a total rating based on individual 
unemployability; this claim could be seen as asserting marked 
interference with employment.  However, because he is not 
currently employed, the disability is not causing 
interference with current employment.  The disability has not 
required recent periods of hospitalization.  Thus, need for 
frequent hospitalization has not been shown.  Accordingly, 
referral for consideration of an extraschedular rating is not 
warranted.


ORDER

Entitlement to a rating in excess of 40 percent for 
lumbosacral strain is denied.

Entitlement to a rating of 40 percent for L5-S1 right sciatic 
neuropathy is granted.

Entitlement to a rating of 40 percent for sciatica of the 
left lower extremity is granted.


REMAND

The veteran is currently service-connected for the orthopedic 
component of a low back disorder, rated 40 percent disabling, 
right sciatic neuropathy, rated 40 percent disabling, and 
left sciatic neuropathy, rated 40 percent disabling.  He 
contends that his service-connected disabilities render him 
unemployable.

In adjudicating a total rating claim, the Board may not 
reject the veteran's claim without producing evidence, as 
distinguished from mere conjecture, that the veteran's 
disability does not prevent him from performing work that 
would produce sufficient income to be other than marginal.  
Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the United 
States Court of Appeals for Veterans Claims specifically 
stated that the VA has a duty to supplement the record by 
obtaining an examination which includes an opinion on what 
effect the appellant's service-connected disability has on 
his ability to work.  Friscia, 7 Vet. App. at 297, citing 38 
U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 
4.16(a); Beaty, 6 Vet. App. at 538; and Obert v. Brown , 6 
Vet. App. 532 (1993).  While the veteran has been examined by 
VA, a medical opinion regarding his employability has not 
been sought.  Hence, the VA should obtain a medical opinion 
as to whether the veteran's service-connected back and nerve 
disabilities, alone, render him unable to obtain or retain 
substantially gainful employment.

In view of the foregoing, this case is REMANDED for the 
following:

1.  The veteran's file should be 
referred to the examiner who provided 
the July 2005 examination (or an 
appropriate substitute if the examiner 
is not available) to determine whether 
the veteran's service-connected 
disabilities prevent him from obtaining 
and maintaining employment consistent 
with his education and occupational 
experience.  The examiner's report must 
indicate that a review of the claims 
file was made.  

Based on his/her review of the claims 
file, the examiner should provide an 
opinion as to whether the service-
connected disabilities preclude the 
veteran from securing and following 
substantially gainful employment 
consistent with his education and 
occupational experience, irrespective 
of age and any non-service-connected 
disorders or health issues.  The 
examiner should provide a rationale for 
the opinion.

2.  Then re-adjudicate the claim, and if 
it remains denied, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


